Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 9-13, 22-23, 27, 34, 38, 45-46, 50-54; Treg cell co-culture with cells which express telomerase and Treg stimulation with agents as described in claim 2, in the reply filed on 03-11-2021 is acknowledged. It is noted that the requirement for election of species of a single T regulatory stimulatory agent is hereby withdrawn. Claims 55-59 and 105-109 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species and groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03-11-2021.

Claim Objections
Claim 52 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim 52 has not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11-13, 22-23, 27, 34, 38, 45, 46, 50, 51, 53 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ichim et al (US20090053182). Claim 1 describes a method of enhancing proliferation of regulatory T cells (Tregs) in vitro through the co-culture of said Tregs with another population of cells which have particular phenotypical characteristics additionally in the presence of agents which directly stimulate the proliferation of the Treg cells. The reference of Ichim et al describes a population of cells derived from endometrial cells a subset of which are rapidly dividing and express the molecules OCT-4 and telomerase (0175)(Figure 6,7) as detected by the presence of its catalytic subunit hTert (0173). With respect to claims 50-51 and 53 these derived cells are characterized as capable of differentiating into various cell lineages (0031, fig 12A-12M) including lung epithelial (endoderm), neural (ectoderm) and myocyte (mesoderm) like cells and as described above express OCT-4 and telomerase.  With respect to claims 1, 2 and 45, 46 the derived endometrial cells in one instance are cultured in-vitro with bulk (unfractionated) isolated human peripheral blood mononuclear cells (PBMC) in anti-CD3 coated culture plates and incubated for a 72H time period with flow cytometry results indicating an increase in the CD4+CD25+ (conventionally defined T regulatory cells)(0226,0227). The ERC (endometrial regenerative cells) described in the disclosure of Ichim are considered synonymous with a multipotent adult derived progenitor cells (0006) (0183-0191). Conventionally derived PBMC are expected to contain a defined preexisting population of T regulatory cells. Therefore the expanded population of Treg disclosed by Ichim are derived from an expansion of these preexisting Treg cells through the stimulatory effects of the disclosed culture system.  
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 11-13, 22-23, 27, 34, 45, 50, 51 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Ichim et al. The limitations of 1, 45, 46, 50 and 51 are described above in section 102. Claim 54 describes that the cells utilized as a co-culture reagent are isolated particularly from bone marrow.  Ichim predominantly describes cells that are isolated from endometrial sources, but does describe in alternative embodiments that pluripotent cells may be isolated from mobilized endogenous bone marrow stem cells (0265). It would be obvious to utilize alternatively bone marrow derived pluripotent cells for the purpose of having additional flexible sources of such stem cells and additionally if one were interested in utilizing said stem cells as sourced from a male subject which would not provide a ready source of the preferably embodied endometrial stem cells.  With respect to claims 11-13, 22-23, 27, and 34 as is described above the disclosure of Ichim ‘182 describes a process for production of Treg cells as in claim 1. The features of these cells described in the instant dependent claims is found to be a latent feature of cells that are a result of the process as claimed and therefore are not patentable subject matter as referenced above in section 102 rejections.  Even if applicant were to argue the claims are not anticipated by the Ichim reference as it might not provide evidence of each recited feature, they are nonetheless not patentably distinct from that reference; see MPEP 2112.

Claims 2, 3, are rejected under 35 U.S.C. 103 as being unpatentable over Ichim et al as applied to claim 1, above, and Blazar et al (US20050196386A1). Ichim describes all the limitations of claim 1 as described above including the in-vitro stimulation of Treg cells in a population PBMC with anti-CD3 antibody coated plates. The disclosure of Ichim does not .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ichim ‘182 as applied to claim 1 above, and further in view of Chen et al (WO2010129770). Ichim et al describes all the limitations of claim 1 as described above. Ichim et al does not utilize the antigen presenting cells as a T cell stimulatory agent instead utilizing CD3 coated cell culture wells.  The disclosure of Chen et al describes the use of allogeneic B cells (antigen presenting cells) in a culture method to produce expanded human Treg cells in an in-vitro culture method (0002). The expanded Treg cells are described as allospecific Treg cells are described as more inhibitory potent comparted to those derived from the alternative stimulatory protocols (0033). T cell receptor stimulation as applied by for instance anti-CD3 antibody, in addition to the allogeneic B cell stimulation provided is described as providing for production of these expanded Treg cells (0033). It would be an obvious additional modification to the disclosure of Ichim’182 to provide .  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ichim et al as applied to claim 1 above, and further in view of Ichim et al (US20080159998A1).  Ichim ‘182 describes all the limitations of claim 1 as described above, however it does not describe that an agent which inhibits the production of T effector cells is included in the culture medium.  Ichim ‘998 describes that the inclusion of an inhibitor of an inhibitor of FoxP3, such as an inhibitor of mTOR for example embodied as rapamycin is included in culture media. This agent is described as inhibiting the production of T effector cells and therefore potentiating the maintenance and production of Treg cells. The inclusion of this agent in the media of that described in Ichim’182 is therefore obvious as it would potentiate the maintenance of the Treg phenotype in expansion protocols and inhibit the relative production of differentiated T effector cells.

Claims 22 and 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ichim et al (US20090053182)as applied to claim 1 above, and further in view of Su et al (Methods in Molecular Biology 2012. Vol. 806 p287-299). Ichim et al describes that the Treg cells are CD25+ CD4+. Ichim does not particularly point out that these cells are additionally CD14- and CD127 low/negative. The reference of Su et al describes that the CD4+ and CD25+ . 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ichim ‘182 as applied to claim 1 above, and further in view of Cheroutre et al. (US20090136470A1). Ichim et al does not particularly investigate the expression of the alpha4beta7 integrin on the surface of the Treg cells that are expanded. Cheroutre et al describe that the defined naturally occurring population of Treg cells express the T regulatory cell marker defined as the alpha4beta7 integrin (0010, 0011, 0055, 0056). This marker is described as inherently found on the population of cells defined as a T regulatory cell and would be therefore obviously be expected to be found on expanded population of cells described in Ichim ‘182.  One would desire to . 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ichim ‘182 as applied to claim 1 above, and further in view of Riley et al (US20130101567).  Ichim ‘182 teaches all the limitations of claim 1 as described above but does not teach the further detection of the molecules CCR7 and CD27 is reduced on the expanded T cells. Riley et al teaches that these two molecules are variable expressed and important markers for the determination of Treg subset phenotypes (0212). In view of Riley, it would be an obvious extension to the protocol of Ichim’182 to detect the decreased expression of the said surface markers for the purposes of further defining the expanded population as particular phenotypically characterized population of Treg cells. 

Claims 11, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ichim ‘182 as applied to claim 1 above, and further in view of Chen et al (WO2010129770A1). Ichim ‘182 describes the expansion of Treg cells as described above but does not particularly detail the extent of the expansion as is instantly claimed. With respect to claims 11, 12, 13 Chen et al. describes the expansion of co-cultured Treg cells at a level that is 20-40 fold increase compared to controls (0102).  It would be obvious to achieve the similar levels of expansion in the protocol utilized in Ichim ‘182 for the purpose of achieving levels of expanded Treg cells which may be properly utilized for further potential clinical procedures. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644